UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 10, 2011 COLUMBUS MCKINNON CORPORATION (Exact name of registrant as specified in its charter) NEW YORK (State or other jurisdiction of incorporation) 0-27618 16-0547600 (Commission File Number) (IRS Employer Identification No.) , AMHERST, NEW YORK 14228-1197 (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code: (716) 689-5400 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 OTHER EVENTS. On January 10, 2011, the registrant announced its intention to raise proceeds through a private offering of Senior Subordinated Notes, pursuant to Rule 144A under the Securities Act of 1933.A copy of the press release issued in connection with such action is attached hereto as Exhibit 99.1. Item 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (c)Exhibits. EXHIBIT NUMBER DESCRIPTION Press Release dated January 10, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COLUMBUS McKINNON CORPORATION By: /s/ Karen L. Howard Name: Karen L. Howard Title: Vice President and Chief FinancialOfficer (Principal Financial Officer) Dated:January 10, 2011 EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION Press Release dated January 10, 2011
